      Case: 4:19-cr-00899-JAR Doc. #: 2 Filed: 10/24/19 Page: 1 of 2 PageID #: 5
                                                                                           FILED
                                                                                        OCT 2 4 2019
                               UNITED STATES DISTRICT COURT                            U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MO
                               EASTERN DISTRICT OF MISSOURI                                ST. LOUIS
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
 Plaintiff,                                          )
                                                     )
 V.                                                  )

 LAMONT ROBINSON,
                                                     )
                                                     )
                                                          4:19CR899 JAR/NCC
                                                     )
 Defendant.                                          )

                                           INDICTMENT

                                           COUNT ONE
      The Grand Jury charges that:

       On or about July 20, 2019, in Saint Louis County, within the Eastern District of Missouri,

                                          LAMONT ROBINSON,

the Defendant herein, in connection with the acquisition of a Taurus 9mm firearm from North

County Pawn Center, a licensed firearm dealer within the meaning of Chapter 44, Title 18, United

States Code, knowingly made and furnished a false and fictitious written statement to North

County Pawn Center intended and likely to deceive North County Pawn Center with respect to one

or more facts material to the lawfulness of the sale of the said firearm to the Defendant under

chapter 44 of Title 18, in that the Defendant did execute a Depai1ment of Justice, Bureau of

Alcohol, Tobacco, Firearms, and Explosives form 4473 , Firearms Transaction Record, to the effect

that Defendant was not under indictment or information in any court for a felony or any other

crime for which the judge could imprison Defendant for more than one year.

      In violation of Title 18, United States Code, Section 922(a)(6) and punishable under Title 18,

United States Code, Section 924(a)(2).
   Case: 4:19-cr-00899-JAR Doc. #: 2 Filed: 10/24/19 Page: 2 of 2 PageID #: 6




                                           COUNT TWO

    The Grand Jury further charges that:

    On or about July 25, 20 19, in Saint Louis County, within the Eastern District of Missouri,

                                       LAMONT ROBINSON,

the Defendant herein, knowing he was then under indictment for a crime punishable by a term of

imprisonment exceeding one year, did willfully receive a firearm, that is, a Taurus 9mm

semiautomatic firearm, said firearm having been shipped and transported in interstate or foreign

commerce.

    In vio lation of Title 18, United States Code, Section 922(n) and punishable under Title 18,

United States Code, Section 924(a)(l)(D).



                                                      A TRUE BILL.


                                                      FOREPERSON

JEFFREY B. JENSEN
United States Attorney


JAMES REDD, #66 172MO
Assistant United States Attorney




                                                2
